  8:19-cv-00550-RFR-CRZ Doc # 37 Filed: 08/02/21 Page 1 of 1 - Page ID # 366




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

LUND-ROSS CONSTRUCTORS, Inc., a
Nebraska corporation;
                                                                 8:19CV550
                     Plaintiff  /       Counter
                     Defendant,
                                                                   ORDER
       vs.

VECINO NATURAL BRIDGE,                  LLC,   a
Missouri limited liability company;

                     Defendant      /   Counter
                     Claimant.


      The parties have informed the undersigned magistrate judge that by filing a motion
for summary judgment relating to an issue of contractual interpretation, they may be able
to streamline the litigation and avoid unnecessary discovery, expenses, and fees.

      Accordingly,

      IT IS ORDERED:

      1) Summary judgment motions on contract interpretation shall be filed on or
         before August 21, 2021, with response and reply briefing deadlines as stated
         in this court’s Local Rules (see NECivR 7.1).

      2) In all other respects, case progression deadlines are stayed pending further
         order of the court.

      3) Within 10 days following a ruling on the anticipated summary judgment motion,
         Counsel shall contact the undersigned magistrate judge’s chambers to
         schedule a conference call to set new case progression deadlines.

      4) The clerk shall set a case management deadline of August 21, 2021 to confirm
         that the anticipated motion was timely filed.

      Dated this 21st day of July, 2021.

                                                   BY THE COURT:
                                                   s/ Cheryl R. Zwart
                                                   United States Magistrate Judge
